Dismissed and
Memorandum Opinion filed July 1, 2010.
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00250-CV
____________
 
VERNON KING, JR., Appellant
 
V.
 
BRENDA CHANEY, ET AL., Appellees
 
 
 

On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 54892
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a dismissal order signed December 9,
2010.  The clerk’s record was filed April 9, 2010, and there was no reporter’s
record taken in this case.  Therefore, appellant’s brief was due on or before
May 10, 2010.  See Tex. R. App. P. 38.6(a).  Appellant did not file a
brief or a motion for extension of time to file the brief.  
            On May 27, 2010, this court issued an order stating that
unless appellant filed his brief, together with a motion reasonably explaining
why the brief was late, on or before June 14, 2010, the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant
filed no response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.